DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 8, 10 and 12-15 are pending and under examination. 

Withdrawn Rejections
Any outstanding rejection of cancelled claims 2, 5-7, 9, 11, 16-21 and 23 is withdrawn as moot. 
The written description rejection of claims 1, 3, 4, 8, 10 and 12-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to the amendment of independent claim 1 that limits the administered ligand to an antibody and in response to applicant pointing out that such antibody can be one in a large list of commercially available options starting at p.19. 
The scope of enablement rejection of claims 1, 3, 4, 8, 10 and 12-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to the deletion of “or prevention” from claim 1.
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment of claim 10 such that it now depends from claim 1. 
The rejection of claims 1, 3 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by KR20160147099 is withdrawn in response to the amendment of claim 1 to require that the administered agent is an antibody. 
The provisional rejection of claims 1, 3, 4, 8, 10 and 12-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of copending Application No. 16/955,815 is withdrawn because the ‘815 application has been abandoned. 
New and remaining issues are set forth below. 

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “comprises”, and the claim also recites “consists of” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Note that applicant did not submit a reply regarding claim 8 in this rejection in the Remarks filed 02 September 2022. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 12, 13 and 15 stand rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Keane et al. (US 2009/0104200 A1; PTO-892, 03/03/2022).
Keane teaches a method of treating neurological disorders, including Alzheimer's disease, amyotrophic lateral sclerosis, and Parkinson’s disease comprising administering antibodies inhibit ASC and inflammasome activity and that specifically bind to ASC in its CARD domain, i.e., at residues 178-193 of rat ASC or at residues 182-195 of human ASC. See [0041] and [0052]. Therefore, claims 1, 3 and 4 are anticipated. Keane teaches that the antibodies can be polyclonal antibodies, monoclonal antibodies, chimeric antibodies, and humanized antibodies, thus meeting the limitations of claims 12 and 13. See [0033]. Note that the antibodies of Keane are examples of variants or derivatives of the antibodies listed in claim 15. The specification defines variants and derivatives of antibodies to include having the same binding affinity for the same target. See p.12, lines 29-31. Therefore, Keane anticipates claim 15. 

Response to Arguments
Applicant's arguments filed 02 September 2022 have been fully considered but they are not persuasive. Applicant asserts that the method of amended claim 1 is not described by Keane et al.
As set forth above, Keane teaches a method of treating neurological disorders, including Alzheimer's disease, amyotrophic lateral sclerosis, and Parkinson’s disease comprising administering antibodies inhibit ASC activity and that specifically bind to an epitope within ASC’s CARD domain, i.e., at residues 178-193 of rat ASC or at residues 182-195 of human ASC. Note that the specification teaches the CARD domain is located at amino acids 107-195 of human ASC. See p.6, lines 29-34. Therefore, Keane anticipates the claims invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 stands rejected under 35 U.S.C. 103 as being unpatentable over Keane et al. as applied to claims 1, 3, 4, 12, 13 and 15 above, and further in view of Schmidt et al. (J. Exp. Med. 2016, IDS, 06/29/2020). 
Keane teaches as set forth above but fails to teach administering an antibody derivative of claim 14.
Schmidt teaches a single domain antibody (i.e. a VHH) that specifically binds to ASC, and thus inhibits inflammasome activation by agents that trigger NLRP3, AIM2, and NAIP in human macrophage-like cells, as in claim 14. See p.772, 4th paragraph. Schmidt does not teach treating neurodegenerative diseases.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Keane and Schmidt. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed since Keane teaches treatment of neurological disorders with antibodies that can be humanized and because Schmidt teaches an example of an ASC specific antibody that can be used in Keane’s methods. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

Response to Arguments
Applicant's arguments filed 02 September 2022 have been fully considered but they are not persuasive. Applicant asserts that independent claim 1 is believed to be allowable and as such, dependent claim 14, is likewise allowable. 
However, as set forth above, Keane teaches all the limitations of independent claim 1. Therefore, this rejection is considered proper and is maintained. 

NEW REJECTION
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Keane et al. as applied to claims 1, 3, 4, 12, 13 and 15 above, and further in view of Bryan et al. (Differential splicing of the apoptosis-associated speck like protein containing a caspase recruitment domain (ASC) regulates inflammasomes. J Inflamm (Lond). 2010 May 18;7:23). 
Keane teaches as set forth above but fails to explicitly teach that the antibody binds to the PYD domain at an epitope including K21, K22 and/or K26. 
Bryan teaches using antibodies that bind to the PYD domain of ASC, including one that binds PYD at residues K21, K22 and K26. See p.2, first paragraph under “Methods” and p.4, middle of column 2. Bryan teaches that the interaction of ASC and NLRP3 likely occurs at K21, K22 and K26. See p.11, column 2, first full paragraph. Bryan teaches that the PYD-specific antibody can be D086-3 and AL177 and also teaches ASC CARD-specific antibodies AB3607, as recited in claim 15. See p.2, first paragraph under “Methods”. Bryan does not teach treating neurodegenerative diseases.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Keane and Bryan. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed since Keane teaches treatment of neurological disorders with antibodies with antibodies that bind to ASC and inhibit its interaction with NLRs and because Bryan teaches examples of an ASC specific antibodies that inhibit ASC interaction with NLRs. See Keane at, e.g., [0013]-[0014] and Bryan at p.2 and 11. The artisan The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
16 December 2022